[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                                                           U.S. COURT OF APPEALS
                         ________________________            ELEVENTH CIRCUIT
                                                                 March 22, 2006
                               No. 04-15043                   THOMAS K. KAHN
                         ________________________                  CLERK


                 D. C. Docket No. 04-0072 CR-ORL-31-KRS

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellant,

                                     versus

VERN SHELTON,

                                                  Defendant-Appellee.

                         ________________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 22, 2006)


Before ANDERSON, DUBINA and HILL, Circuit Judges.

PER CURIAM:

     After a full and superb oral argument, and careful consideration, and in light
of the very similar precedent of United States v. Williams, 435 F.3d 1350 (11th Cir.

2006), we readily conclude that the conviction and sentence are due to be

affirmed.

      AFFIRMED.




                                         2